DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Application No. 15/566,637 filed on October 13, 2017, now abandoned, which is a national stage entry of PCT/US16/27549 filed on April 14, 2016, which claims priority to U.S. Provisional No. 62/147,305 filed on April 14, 2015.

Status of Claims
Claims 1-15, 71, 74, 76, 78 and 87 are currently pending.  Claims 16-70, 72, 73, 75, 77 and 79-86 are canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15, 71, 74, 76, 78 and 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 1-21 of U.S. Patent No. 9,801,863 B2 (Provided on IDS 7/9/2020);
claims 1-10 of U.S. Patent No. 9,790,233 B2  (Provided on IDS 7/9/2020); 
claims 1-15 of U.S. Patent No. 9,789,116 (Provided on IDS 7/9/2020);
claims 1-14 of U.S. Patent No. 10,301,320 (Provided on IDS 7/9/2020);
claims 1-21 of U.S. Patent No. 10,420,752 (Provided on IDS 7/9/2020);
claims 1-14 of U.S. Patent No. 10,945,998; and
claims 1-21 of U.S. Patent No. 10,869,871.
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patents claims are drawn to some of the same compounds as claimed in the instant claims, as well as method for treating the same conditions as claimed in the instant claims.

Claims 1-7, 11, 13-15, 71, 74, 76, 78 and 87  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
Claims 4-39 of copending Application No. 16/617,137 (U.S. Publication No. 2021/0317132 A1);
Claims 23 and 30-38 copending Application No. 17/131,911 (U.S. Publication No. 2021/0283113 A1);
Claims 1-15 of copending Application No. 17/044,888 (U.S. Publication No. 2021/0100779 A1);
Claims 12, 18 and 19 of copending Application No. 16/995,878 (U.S. Publication No. 2021/0100778 A1);
Claims 91 and 100 of copending Application No. 16/943,932 (U.S. Publication No. 2021/0032265 A1);
Claims 80-98 of copending Application No. 16/997,273 (U.S. Publication No. 2021/0106587 A1);
Claims 6-9, 14-15 and 20-22 of copending Application No. 16/603,544 (U.S. Publication No. 2020/0030348 A1 Provided on IDS 7/9/2020);
Claims 6, 21, 24 of copending Application No. 16/465,500 (U.S. Publication No. 2020/0061073 A1 Provided on IDS 7/9/2020); and
Claims 25-32 and 36-47 of copending Application No. 16/581,024 (U.S. Publication No. 2020/0147063 A1 Provided on IDS 7/9/2020)
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the copending applications are drawn to 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13-15, 71, 74, 76, 78 and 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "R7 is not hydrogen if R6 is H and R7 is not unsubstituted phenyl if R6 is H" .  There is insufficient antecedent basis for this limitation in the claim since claim 1 does not recite that either R6 or R7 can be H.
Thus claim 1 and all claims dependent upon claim 1 are rejected for being indefinite for the reasons detailed above. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, 13-15, 71, 74, 76 and 78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markowitz et al. WO 2013/158649 A1 (provided on IDS 7/9/2020).
Claims 1-7, 11, 13-15, 71, 74, 76 and 78 of the instant application claim a compound having formula (I)

    PNG
    media_image1.png
    155
    269
    media_image1.png
    Greyscale
wherein R6 can be 
    PNG
    media_image2.png
    118
    334
    media_image2.png
    Greyscale
, R8, R9 and R10 can be H, X6 can be c, Rc can be H, R7 can be 
    PNG
    media_image3.png
    87
    113
    media_image3.png
    Greyscale
, R48 can be H, n can be 1, R5 can be NH2, R1 can be a linear alkyl.
Markowitz et al. teaches compounds of formula (III):

    PNG
    media_image4.png
    140
    157
    media_image4.png
    Greyscale
wherein Z1 is S, X2 is C, R6 and R7 may be the same or different and may be substituted or unsubstituted aryl, cycloalkyl, or heterocycle; n is 1; R2 and R3 are H; and R1 is alkyl ([00193] and claim 3 pages 197-198).  Markowitz et al. specifically teaches 
    PNG
    media_image5.png
    120
    200
    media_image5.png
    Greyscale
[00194].

    PNG
    media_image6.png
    221
    327
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    198
    296
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    183
    285
    media_image8.png
    Greyscale
.
Markowitz et al. teaches that 15-hydroxy-prostaglandin dehydrogenase (15-PGDH) represents the key enzyme in the inactivation of a number of active prostaglandins, leukotrienes and hydroxyeicosatetraenoic acids (HETEs) (e.g., by catalyzing oxidation of PGE2 to 15-keto-prostaglandin E2, 15k-PGE) [0003]. The enzyme belongs to the evolutionarily conserved superfamily of short-chain dehydrogenase/reductase enzymes (SDRs), and according to the recently approved nomenclature for human enzymes, it is named SDR36C1 [0003].
Markowitz et al. specifically teaches that the compounds disclosed therein inhibit 15-PDGH [00199].  

Markowitz et al. teaches that the 15-PGDH inhibitors can be used for the prevention or treatment of diseases that are associated with 15-PGDH and/or decreased prostaglandin levels and/or where it is desirable to increase prostaglandin levels in the subject [00204].  The compounds have a suppressive or inhibitory activity against 15-PGDH which is the enzyme that degrades prostaglandins and thus inhibition of 15-PGDH will increase prostaglandin levels [00204].  Thus Markowitz et al. teaches that the compounds can be used for the treatment of cardiovascular disease and/or diseases of vascular insufficiency since prostaglandins maintain the proper action of the blood vessel walls, especially vasodilation for blood flow, preventing platelet aggregation and modulating the proliferation of smooth muscle that surrounds blood vessel walls [00206].  Markowitz et al. further teaches that the 15-PGDH compounds 
Thus Markowitz et al. teaches the specific uses of the compounds as claimed in claims 71, 74 and 78.  Claim 76 is anticipated since Markowitz et al. teaches administering the same 15-PGDH compounds as claimed and as such administration of the same compounds will have the same effect as claimed of increasing neutrophils to a subject in need thereof such as a patient having cancer or injured by wounds or burns [00213]-[00214].
Thus, the cited claims of the instant application are rejected based on the teachings of Markowitz et al.

Claims 1, 2, 4, 6, 7, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalugin et al. (Russian Chemical Bulletin, Vol. 55, No. 3, pages 529-534, 2006).
Claims 1, 2, 4, 6, 7, 11, 14 and 15 of the instant application claim a compound having formula (I)

    PNG
    media_image1.png
    155
    269
    media_image1.png
    Greyscale
wherein R6 and R7 can be 
    PNG
    media_image3.png
    87
    113
    media_image3.png
    Greyscale
R48 can be H or C1-C24 alkoxy, n can be 2, R5 can be NH2, R1 can be a linear alkyl.
Kalugin et al. discloses the following compound which anticipates the cited claims:



    PNG
    media_image9.png
    219
    363
    media_image9.png
    Greyscale
(page 530 compound 8f).
Claims 14 and 15 are anticipated since Kalugin et al. discloses a compound having the same structure as claimed in claim 1 and as such said compound will inherently have the same properties as claimed in the instant claims.  It is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
Thus, the cited claims of the instant application are rejected.

Claims 1-4, 6, 7, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb U.S. Publication No. 2009/0163545.
Claims 1-4, 6, 7, 11, 14 and 15 of the instant application claim a compound having formula (I)

    PNG
    media_image1.png
    155
    269
    media_image1.png
    Greyscale
wherein R6 can be 
    PNG
    media_image2.png
    118
    334
    media_image2.png
    Greyscale
, R8, R9 and R10 can be H, X6 can be CRc, Rc can be H, R7 can be 
    PNG
    media_image3.png
    87
    113
    media_image3.png
    Greyscale
, R48 can be H, n can be 2, R5 can be NH2, R1 can be CH3 since n1 can be 0.

    PNG
    media_image10.png
    303
    545
    media_image10.png
    Greyscale
         which anticipates the cited claims.
Claims 14 and 15 are anticipated since Goldfarb discloses a compound having the same structure as claimed in claim 1 and as such said compound will inherently have the same properties as claimed in the instant claims.  It is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Where applicant claims a compound in terms of a function, property or characteristic and the compound of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, a rejection under 35 USC 102 is proper.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
.

Claims 1-7, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. Bioorganic and Medicinal Chemistry Letters (2010), 20(23), pages 7085-7091.
Claims 1-7, 11, 14 and 15 of the instant application claim a compound having formula (I)

    PNG
    media_image1.png
    155
    269
    media_image1.png
    Greyscale
wherein R6 can be 
    PNG
    media_image2.png
    118
    334
    media_image2.png
    Greyscale
, R8, R9 and R10 can be H, X6 can be CRc, Rc can be H, R7 can be 
    PNG
    media_image3.png
    87
    113
    media_image3.png
    Greyscale
, R48 can be H, n can be 1, R5 can be NH2, R1 can be (CH2)n2X, wherein n2 can be 1 and X can be R71 and R71 can be substituted C3-C20 aryl.

    PNG
    media_image11.png
    322
    535
    media_image11.png
    Greyscale
           which anticipates the cited claims.
Claims 14 and 15 are anticipated since Hall et al. discloses a compound having the same structure as claimed in claim 1 and as such said compound will inherently have the same properties as claimed in the instant claims.  It is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Where applicant claims a compound in terms of a function, property or characteristic and the compound of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, a rejection under 35 USC 102 is proper.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the 
Thus, the cited claims of the instant application are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz et al. WO 2013/158649 A1 (provided on IDS 7/9/2020) as applied to claims 1-7, 11, 13-15, 71, 74, 76 and 78 above.
Claims 8-10 of the instant application claim a compound of formula (III) 
    PNG
    media_image12.png
    152
    280
    media_image12.png
    Greyscale
wherein X7 is N or CRc; Rc is H; X7 is N or C; n is 0-2; R1 is linear alkyl; R5 is H; and R7 is selected from various substituted or unsubstituted 5 membered heterocyclic rings including thiophene, thiazole, oxazole, furan, pyrazole, etc.  Claim 12 of the instant application claims specific compounds of formula I such as 
    PNG
    media_image13.png
    105
    152
    media_image13.png
    Greyscale

Markowitz et al. is as set forth above.
	In addition, Markowitz et al. teaches compounds of formula (III):

    PNG
    media_image4.png
    140
    157
    media_image4.png
    Greyscale
wherein Z1 is S, X2 is C, R6 and R7 may be the same or different and may be substituted or unsubstituted heterocycle; n is 1; R2 and R3 are H; and R1 is alkyl (claim 3 pages 197-198).

    PNG
    media_image6.png
    221
    327
    media_image6.png
    Greyscale

    PNG
    media_image14.png
    208
    319
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    151
    282
    media_image15.png
    Greyscale
 and 
    PNG
    media_image8.png
    183
    285
    media_image8.png
    Greyscale
(pages 36-40).
Markowitz et al. does not specifically exemplify a compound having the same substituent for R7 as claimed in instant claim 8.  Markowitz et al. does not specifically exemplify a compound as claimed in instant claim 12.
prima facie case of obviousness may be made when chemical compounds have very close structural similarities and/or similar utilities. “An obviousness rejection based on similarity in chemical structure and/or function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Thus, claims 8-10 and 12 of the instant application are rendered obvious in view of the cited prior art teachings.
Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Markowitz et al. WO 2013/158649 A1 (provided on IDS) as applied to claims 1-15, 71, 74, 76 and 78 above and further in view of Neal U.S. Patent No. 6,414,027 B1.
Claim 87 of the instant application claims a method of treating or preventing a fibrotic disease, disorder or condition in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a 15-PGDH inhibitor.
Markowitz et al. is as set forth above.

However, Markowitz et al. teaches that PGE1 analogues are known to treat erectile dysfunction and thus the 15-PGDH inhibitors disclosed therein can be used either alone or in combination with a prostaglandin for the treatment of erectile dysfunction [00223].
Neal teaches the administration of a prostaglandin vasodilator and a 15-hydroxyprotaglandindehydrogenase inhibitor for the treatment of male erectile dysfunction (abstract).  
Neal teaches that to date there is no completely effective treatment for male erectile dysfunction. Thus, there remains a need for a method of treating male erectile dysfunction. There also remains a need for compositions which are effective for treating male erectile dysfunction. In particular, there remains a need for methods and compositions for treating impotence which are characterized by a reduced tendency to cause pain, priapism, corporeal nodules, diffuse fibrosis, and scarring (column 2 lines 22-31).   Neal teaches methods for treating male erectile dysfunction which exhibit a reduced tendency to cause diffuse fibrosis (column 2 lines 50-52 and column 3 lines 9-12).  Neal teaches a method which accomplishes this is treating male erectile dysfunction comprising the administration of a prostaglandin vasodilator and a 15-hydroxyprostaglandindehydrogenase inhibitor (15-PGDH).  Thus, Neal specifically teaches that treatment with a prostaglandin vasodilator and a 15-PGDH prevent fibrosis associated with male erectile dysfunction.  

Thus claim 87 of the instant application is rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-15, 71, 74, 76, 78 and 87 are rejected.  Claims 16-70, 72, 73, 75, 77 and 79-86 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM